Case 18-09108-RLM-11             Doc 230      Filed 01/31/19       EOD 01/31/19 23:12:36           Pg 1 of 25



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                             1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


                            DEBTOR’S MOTION FOR ORDER
                 ESTABLISHING DEADLINES FOR FILING PROOFS OF CLAIM
                 AND APPROVING FORM AND MANNER OF NOTICE THEREOF

              USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

 case (the “Debtor” or “USAG”), hereby submits this motion (the “Motion”) for the entry of an

 order, substantially in the form attached hereto as Exhibit A, pursuant to sections 501 and 502 of

 title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rules

 2002(a), 3001, 3002, and 3003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”), (i) setting deadlines by which all creditors, including survivors of sexual abuse, must

 submit proofs of claim in this chapter 11 case; (ii) approving the proposed proof of claim forms,

 attached hereto as Exhibit B and Exhibit C; (iii) approving procedures for maintaining the

 confidentiality of proofs of claim filed by survivors of sexual abuse; (iv) approving the form and

 manner of the proposed notices of the Bar Dates (as defined below), attached hereto as Exhibit D

 (the “General Bar Date Notice”) and Exhibit E (the “Sexual Abuse Claims Bar Date Notice”);

 and (v) approving the form of the proposed publication notice, attached hereto as Exhibit F (the

 “Publication Notice”). In support of this Motion, the Debtor respectfully states as follows:




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 230     Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 2 of 25



                                         JURISDICTION

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

 and the Standing Order of Reference from the United States District Court for the Southern District

 of Indiana, dated July 11, 1984. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and

 the Court may enter a final order consistent with Article III of the United States Constitution.

 Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for

 the relief requested herein are sections 501 and 502 of the Bankruptcy Code and Bankruptcy Rules

 2002(a), 3001, 3002, and 3003.

                                         BACKGROUND

 I.     General Background.

        2.      On December 5, 2018 (the “Petition Date”), USAG filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code.

        3.      The Debtor remains in possession of its property and continues to operate and

 maintain its organization as debtor in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No request has been made for the appointment of a trustee or examiner in this

 chapter 11 case.

        4.      On December 11, 2018, the Court entered an order appointing Omni Management

 Group, Inc. (“Omni” or the “Claims Agent”), as the Debtor’s claims and noticing agent in this

 case [Dkt. 63]. Among other tasks, Omni is charged with maintaining the claims register and

 administering proofs of claim.

        5.      On December 19, 2018, the United States Trustee appointed the Additional Tort

 Claimants Committee of Sexual Abuse Survivors (the “Sexual Abuse Survivors’ Committee”).




                                                   2
Case 18-09108-RLM-11          Doc 230     Filed 01/31/19      EOD 01/31/19 23:12:36          Pg 3 of 25



        6.      On January 18, 2019, the Debtor filed its Schedules of Assets and Liabilities and

 Statement of Financial Affairs (collectively, the “Schedules”). [Dkts. 205 & 206, as amended,

 Dkts. 218, 219, & 220.]

 II.    Background Regarding Anticipated Claims.

        7.      The Debtor has well in excess of 500 creditors. The majority of these creditors are

 survivors of sexual abuse (“Survivors”) who have asserted claims against USAG as a result of the

 sexual abuse by Larry Nassar. Other creditors include vendors, contractual counterparties, and

 other third parties holding general unsecured claims for amounts due as of the Petition Date.

        8.      As the Debtor stated in its first-day filings, the Debtor submits that this Court is the

 best forum in which to implement appropriate procedures to equitably determine the rights of and

 allocate recoveries to Survivors who have asserted or may assert sexual abuse claims against

 USAG. The first step in this process is to set a claims bar date by which Survivors and other

 creditors must file their claims with this Court.

        9.      As set forth below, the aim of the Debtor’s proposed bar date procedures is to ensure

 that notice of the bar dates is provided directly to known creditors and publicly to unknown

 creditors. The Debtor also proposes a specialized claim form for Survivors asserting Sexual Abuse

 Claims (defined below). The purpose of this form is to better facilitate the distribution of insurance

 proceeds to Survivors holding allowed claims.

              PROPOSED BAR DATES AND PROOF OF CLAIM PROCEDURES

 I.     The Bar Dates.

        10.     Bankruptcy Rule 3003(c)(3) provides that the Court shall fix a time within which

 proofs of claim (each, a “Proof of Claim”) must be filed. As set forth below, the Debtor requests

 a bar date of April 26, 2019 for General Claims and Sexual Abuse Claims, and a bar date of June




                                                     3
Case 18-09108-RLM-11          Doc 230     Filed 01/31/19      EOD 01/31/19 23:12:36         Pg 4 of 25



 3, 2019 for Governmental Claims (each as defined below). The Debtor also requests an Amended

 Schedules Bar Date and a Rejection Bar Date (each as defined below).

          A.    General Bar Date.

          11.   Except as otherwise set forth below, the Debtor requests that the Court fix April 26,

 2019 at 4:00 p.m. (prevailing Eastern time) (the “General Bar Date”), as the deadline by which

 all persons and entities, other than Survivors asserting Sexual Abuse Claims (defined below) and

 Governmental Units, must submit proofs of claim asserting claims that arose on or before the

 Petition Date against USAG in this chapter 11 case (each, a “General Claim”).

          12.   This deadline is 60 days after February 25, 2019, the date on which the Debtor

 proposes to: (a) disseminate bar date packages with the General Bar Date Notice (as defined

 below); and (b) provide public notice of the General Bar Date. Providing 60 days’ notice is

 reasonably calculated to apprise holders of General Claims of the deadline to timely file Proofs of

 Claim.

          B.    Sexual Abuse Claims Bar Date.

          13.   As set forth above, the Debtor anticipates that the majority of claims will be filed

 by Survivors asserting Sexual Abuse Claims. For purposes of this Motion, a “Sexual Abuse

 Claim” means a claim regarding any and all acts or omissions that the Debtor may be legally

 responsible for that arise out of, are based upon, or involve sexual conduct or misconduct, sexual

 abuse or molestation, sexual exploitation, indecent assault and/or battery, rape, pedophilia,

 ephebophilia, or sexually related psychological or emotional harm, humiliation, anguish, shock,

 sickness, disease, disability, dysfunction, or intimidation, or any other sexual misconduct or injury,

 or contacts or interactions of a sexual nature between an adult or child and a medical professional,

 coach, trainer, therapist, volunteer, or other authority figure affiliated with the Debtor, or any

 current or former employee or volunteer of the Debtor, or any other person for whose acts or


                                                   4
Case 18-09108-RLM-11           Doc 230      Filed 01/31/19      EOD 01/31/19 23:12:36           Pg 5 of 25



 failures the Debtor is or was allegedly responsible, or the alleged failure by the Debtor or its agents,

 employees, or volunteers to report the same. An adult or child may have been sexually abused

 whether or not this activity involved explicit force, whether or not this activity involved genital or

 other physical contact, and whether or not there was physical, psychological, or emotional harm

 to the adult or child.

          14.    The Debtor requests that the Court fix April 26, 2019 at 4:00 p.m. (prevailing

 Eastern time) (the “Sexual Abuse Claims Bar Date”), as the deadline by which Survivors must

 submit Proofs of Claim asserting Sexual Abuse Claims that arose on or before the Petition Date

 against USAG in this chapter 11 case.

          15.    This deadline is 60 days after February 25, 2019, the date on which the Debtor

 proposes to: (a) disseminate bar date packages with the Sexual Abuse Claims Bar Date Notice (as

 defined below); and (b) provide public notice of the Sexual Abuse Claims Bar Date. Providing 60

 days’ notice is reasonably calculated to apprise Survivors of the deadline to timely file Proofs of

 Claim.

          C.     Governmental Bar Date.

          16.    The Debtor requests that the Court fix June 3, 2019 at 4:00 p.m. (prevailing

 Eastern time) (the “Governmental Bar Date”) as the deadline by which all governmental units

 must submit Proofs of Claim asserting claims that arose on or before the Petition Date against

 USAG in this chapter 11 case (each, a “Governmental Claim”).

          17.    The Governmental Bar Date is 180 days after the Petition Date, as mandated by

 section 502 of the Bankruptcy Code. See 11 U.S.C. § 502(b)(9).

          D.     Amended Schedules Bar Date.

          18.    The Debtor may, during the course of this case, amend its Schedules to add an entity

 not currently listed therein or to alter the amount, priority, classification, or other status of a listed


                                                     5
Case 18-09108-RLM-11         Doc 230     Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 6 of 25



 claim. The holders of claims affected by any such amendments may be entitled to file amended or

 original Proofs of Claim as a result of such amendments (each, an “Amended Schedules Claim”).

        19.     The Debtor, therefore, requests that the Court fix as the deadline for filing Amended

 Schedules Claims: the later of (a) the General Bar Date; or (b) 30 days after the holder of a claim

 is served with notice that the Debtor amended its Schedules to identify, reduce, delete, or change

 the amount, priority, classification, or other status of such claim (the “Amended Schedules Bar

 Date”).

        20.     Providing at least 30 days’ notice of the Amended Schedules Bar Date is reasonably

 calculated to apprise persons and entities with Amended Schedules Claims of the deadline to

 timely file such claims.

        E.      Rejection Bar Date.

        21.     Finally, the Debtor seeks to require any person or entity that holds a Claim arising

 from the rejection of an executory contract or unexpired lease to submit a Proof of Claim based on

 such rejection (each, a “Rejection Claim,” and together with General Claims, Sexual Abuse

 Claims, Governmental Claims, and Amended Schedules Claims, “Claims”). The Debtor requests

 that the Court fix the following as the deadline for filing Rejection Claims: the later of (a) the

 General Bar Date; or (b) any date the Bankruptcy Court may fix in the applicable order authorizing

 such rejection or, if no such date is provided, 30 days from the date of entry of such order (the

 “Rejection Bar Date,” and with the General Bar Date, the Sexual Abuse Claims Bar Date, the

 Governmental Bar Date, and the Amended Schedules Bar Date, collectively, the “Bar Dates”).

 The Debtor will provide notice of the Rejection Bar Date to the contract or lease counterparty

 whose contract or lease is being rejected at the time the Debtor rejects any executory contract or

 unexpired lease.




                                                  6
Case 18-09108-RLM-11          Doc 230     Filed 01/31/19      EOD 01/31/19 23:12:36        Pg 7 of 25



        22.     Providing at least 30 days’ notice of the Rejection Bar Date is reasonably calculated

 to apprise persons and entities with Rejection Claims of the deadline to timely file such claims.

 II.    Parties Required To Submit Proofs Of Claim.

        23.     In accordance with Bankruptcy Rule 3003(c)(2) and except as provided below, the

 proposed order granting this Motion (the “Proposed Bar Date Order”) provides that all persons

 and entities holding pre-petition claims, including, without limitation, the following entities, must

 file Proofs of Claim on or before the applicable Bar Date:

                a. Any person or entity whose pre-petition claim against the Debtor
                   is not listed in the Schedules or whose pre-petition claim is listed
                   in the Schedules but is listed as disputed, contingent, or
                   unliquidated and that desires to participate in this case or share
                   in any distribution in this case;

                b. Any person or entity that believes that its pre-petition claim is
                   improperly classified in the Schedules or is listed in an incorrect
                   amount and that desires to have its claim allowed in a
                   classification or amount other than that identified in the
                   Schedules; and,

                c. Any Survivor who believes that he or she has a Sexual Abuse
                   Claim, including but not limited to Survivors who have
                   previously filed lawsuits or asserted claims against the Debtor,
                   and Survivors who have never filed a lawsuit, asserted a claim
                   against the Debtor, entered into a settlement, or reported their
                   abuse.

        24.     Pursuant to the Proposed Bar Date Order, the following persons or entities are not

 required to file a Proof of Claim on or before the applicable Bar Date:

                a. Any person or entity that has already properly filed a proof of
                   claim against the Debtor with the Clerk of the Court for the
                   United States Bankruptcy Court for the Southern District of
                   Indiana, or with the Claims Agent; provided, however, that a
                   Survivor who previously filed a Sexual Abuse Claim on a
                   standard proof of claim form (e.g., Official Form 410) must
                   re-file that Claim using the Sexual Abuse Proof of Claim
                   Form (as defined below) on or before the Sexual Abuse
                   Claims Bar Date for it to be timely filed; and further



                                                  7
Case 18-09108-RLM-11          Doc 230     Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 8 of 25



                    provided, that the Debtor shall give any such Survivor
                    prompt notice that the Survivor must re-file the Claim;

                b. Any person or entity: (i) whose claim is listed in the Schedules
                   or any amendments thereto; and (ii) whose claim is not described
                   therein as “disputed,” “contingent,” or “unliquidated;” and
                   (iii) who does not dispute the amount or classification of its
                   claim as set forth in the Schedules;

                c. Any person or entity that asserts an administrative expense claim
                   against the Debtor pursuant to section 503(b) and section
                   507(a)(2) of the Bankruptcy Code; provided, however, that any
                   person or entity asserting a claim entitled to administrative
                   expense status under section 503(b)(9) of the Bankruptcy Code
                   must assert such claim by filing a Proof of Claim on or prior to
                   the General Bar Date.

                d. Any person or entity whose claim against the Debtor has been
                   allowed by an order of the Court entered on or before the
                   applicable Bar Date; and,

                e. Any person or entity whose claim has been paid in full;
                   provided, however, this subsection does not include Survivors
                   or others who were paid pursuant to settlement agreements
                   but who believe they have additional claims against the
                   Debtor beyond what was agreed to in the applicable
                   settlement agreement.

 III.   Proposed Proof Of Claim Forms.

        A.      Personalized Proof of Claim Form.

        25.     With the assistance of Omni, USAG proposes to provide each of the creditors listed

 on the Schedules, other than Survivors asserting Sexual Abuse Claims, with a personalized proof

 of claim form (the “Personalized Proof of Claim Form”) that will state: (a) the amount of the

 scheduled Claim, if listed; (b) whether the Claim is listed as contingent, unliquidated, or disputed;

 (c) whether the Claim is listed as secured, priority unsecured, or general unsecured; and (d) that

 the Personalized Proof of Claim Form should not be used to assert a Sexual Abuse Claim. A copy

 of the proposed Personalized Proof of Claim Form is attached hereto as Exhibit B.




                                                  8
Case 18-09108-RLM-11        Doc 230     Filed 01/31/19      EOD 01/31/19 23:12:36        Pg 9 of 25



        26.    If a creditor disagrees with the scheduled amount or designation of their claim, such

 creditor must submit a Proof of Claim identifying the purported amount and nature of their Claim.

 Claims, other than Sexual Abuse Claims, may be asserted using either the Personalized Proof of

 Claim Form or Official Form 410.

        27.    The Proposed Bar Date Order sets forth the following requirements for creditors

 asserting Claims other than Sexual Abuse Claims:

               a.      Each Proof of Claim asserting a General Claim, Governmental
                       Claim, Amended Schedules Claim, or Rejection Claim must be
                       submitted so as to actually be received by the Claims Agent on or
                       before the applicable Bar Date either by: (i) the interface available
                       on        the       Claims         Agent’s         website        at:
                       https://omnimgt.com/usagymnastics; or (ii) first-class U.S. Mail,
                       overnight mail, or hand-delivery at the following address: USA
                       Gymnastics Claims Processing, c/o Omni Management Group, 5955
                       DeSoto Avenue, Suite 100, Woodland Hills, California 91367;
                       provided, for the avoidance of doubt, PROOFS OF CLAIM
                       SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL
                       WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED
                       TIMELY SUBMITTED.

               b.      Each Proof of Claim asserting a General Claim, Governmental
                       Claim, Amended Schedules Claim, or Rejection Claim must: (i) be
                       written in English; (ii) include a Claim amount denominated in
                       United States dollars; (iii) conform substantially with the
                       Personalized Proof of Claim Form or Official Form 410; (iv) be
                       signed or electronically transmitted, through the interface available
                       on        the       Claims         Agent’s         website        at:
                       https://omnimgt.com/usagymnastics by the claimant or by an
                       authorized agent or legal representative of the claimant; and
                       (v) unless otherwise consented to by USAG in writing, include
                       supporting documentation unless voluminous, in which case a
                       summary must be attached or an explanation provided as to why
                       documentation is not available.

               c.      Parties who submit a Proof of Claim asserting a General Claim,
                       Governmental Claim, Amended Schedules Claim, or Rejection
                       Claim by mail and who wish to receive proof of receipt thereof must
                       include an additional copy of their Proof of Claim and a self-
                       addressed, stamped envelope.




                                                 9
Case 18-09108-RLM-11        Doc 230     Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 10 of 25



        B.     Sexual Abuse Proof Of Claim Form.

        28.    Given that Sexual Abuse Claims differ substantively and materially from other

 claims filed against the Debtor, the Debtor requests that the Court approve a modified proof of

 claim form for Sexual Abuse Claims. After consulting with the Sexual Abuse Survivors’

 Committee and the Debtor’s insurers, the Debtor has prepared a confidential proof of claim form

 to be submitted by Survivors asserting Sexual Abuse Claims (the “Sexual Abuse Proof of Claim

 Form,” together with the Personalized Proof of Claim Form, the “Proof of Claim Forms”). A

 copy of the proposed Sexual Abuse Proof of Claim Form is attached hereto as Exhibit C.

        29.    The information requested in the Sexual Abuse Proof of Claim Form will assist the

 Debtor and parties in interest in evaluating and resolving the Sexual Abuse Claims.

        30.    Due to the nature of the information that is requested in the Sexual Abuse Proof of

 Claim Form, the Debtor seeks approval of the following confidentiality protocol (the

 “Confidentiality Protocol”):

               a.      Survivors are directed not to file a Sexual Abuse Proof of Claim
                       Form with the Court. Instead, the Sexual Abuse Proof of Claim
                       Form must be: (i) submitted electronically using the interface
                       available      on     the      Claims    Agent’s        website    at:
                       https://omnimgt.com/usagymnastics/sexualabuseclaims;                or
                       (ii) mailed or delivered to the Claims Agent at the following address:
                       USA Gymnastics Sexual Abuse Claims Processing, c/o Omni
                       Management Group, 5955 DeSoto Avenue, Suite 100, Woodland
                       Hills, California 91367.

               b.      Submitted Sexual Abuse Proof of Claim Forms will not be available
                       to the general public unless the Survivor designates otherwise on the
                       Sexual Abuse Proof of Claim Form. The Confidentiality Protocol is
                       for the benefit of the Survivors. Accordingly, Survivors may elect to
                       make any of the information contained in their submitted Sexual
                       Abuse Proof of Claim Form public.

               c.      Sexual Abuse Proof of Claim Forms submitted by Survivors shall
                       be held and treated as confidential by the Claims Agent, the Debtor,
                       and the Debtor’s counsel and upon request by the parties listed
                       below (the “Permitted Parties”), subject to each Permitted Party,


                                                10
Case 18-09108-RLM-11          Doc 230      Filed 01/31/19      EOD 01/31/19 23:12:36          Pg 11 of 25



                         the Debtor, and its professionals executing and returning to the
                         Debtor’s counsel (with a copy to counsel to the Sexual Abuse
                         Survivors’ Committee) a confidentiality agreement substantially in
                         the form attached hereto as Exhibit G (the “Confidentiality
                         Agreement”) by which they agree to keep the information provided
                         in a Sexual Abuse Proof of Claim Form confidential.
                                                 2
         31.     The Permitted Parties include:

                 a.      counsel to the Debtor retained pursuant to an order of the
                         Bankruptcy Court;

                 b.      officers, directors, and employees of the Debtor necessary to
                         assist the Debtor and its counsel in reviewing and analyzing
                         the Sexual Abuse Claims;

                 c.      the Claims Agent;

                 d.      counsel for the Sexual Abuse Survivors’ Committee;

                 e.      members of the Sexual Abuse Survivors’ Committee and
                         their personal counsel (after the Sexual Abuse Proof of
                         Claim Form has been redacted to remove the Survivor’s
                         name, address, any other personally identifying information,
                         and the signature block);

                 f.      the United States Trustee;

                 g.      insurance companies (including their successors) that
                         provided insurance that may cover the claims described in
                         the Sexual Abuse Proof of Claim Forms, including
                         authorized claim administrators of such insurance
                         companies and their reinsurers and attorneys;

                 h.      any future or unknown claims representative;

                 i.      any special arbitrator, mediator, or claims reviewer
                         appointed to review and resolve the claims of Survivors;

                 j.      any trustee, or functional equivalent thereof, appointed to
                         administer payments to Survivors;



 2
  With the exception of counsel the Debtor retained pursuant to order of this Court, counsel to the Sexual
 Abuse Survivors’ Committee, the United States Trustee’s attorneys, and the Claims Agent, each Permitted
 Party receiving access to the Sexual Abuse Proof of Claim Forms (or any information aggregated or derived
 therefrom) must execute the Confidentiality Agreement.


                                                     11
Case 18-09108-RLM-11       Doc 230     Filed 01/31/19    EOD 01/31/19 23:12:36        Pg 12 of 25



               k.     any person with the express written consent of the Debtor
                      and the Sexual Abuse Survivors’ Committee upon seven (7)
                      business days’ notice to Sexual Abuse Claimants; and,

               l.     such other persons as the Court determines should have the
                      information in order to evaluate Sexual Abuse Claims upon
                      seven (7) business days’ notice to Sexual Abuse Claimants.

        32.    The Proposed Bar Date Order requires Sexual Abuse Claims to be asserted in

 accordance with the following procedures:

               a.     Each Sexual Abuse Proof of Claim Form, including any supporting
                      documentation, must be submitted so as to actually be received by
                      the Claims Agent on or before the Sexual Abuse Claims Bar Date
                      by: (a) the interface available on the Claims Agent’s website at
                      https://omnimgt.com/usagymnastics/sexualabuseclaims; or (b) first-
                      class U.S. Mail, overnight mail, or hand-delivery at the following
                      address: USA Gymnastics Sexual Abuse Claims Processing, c/o
                      Omni Management Group, 5955 DeSoto Avenue, Suite 100,
                      Woodland Hills, California 91367; provided, for the avoidance of
                      doubt, SEXUAL ABUSE PROOF OF CLAIM FORMS
                      SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL
                      WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED
                      TIMELY SUBMITTED.

               b.     Each Sexual Abuse Proof of Claim Form must: (i) be written in
                      English; (ii) conform substantially with the Sexual Abuse Proof of
                      Claim Form; and (iii) be signed or electronically transmitted by the
                      Survivor asserting the Sexual Abuse Claim or by an authorized agent
                      or legal representative of the Survivor.

               c.     Survivors who submit a Sexual Abuse Proof of Claim Form by mail
                      and who wish to receive proof of receipt thereof must include an
                      additional copy of their Sexual Abuse Proof of Claim Form and a
                      self-addressed, stamped envelope.

        C.     Consequences Of Failing To Timely Submit A Proof Of Claim

        33.    In accordance with Bankruptcy Rule 3003(c)(2), the Debtor proposes that any

 person or entity that is required, but fails, to submit a Proof of Claim in accordance with the

 Proposed Bar Date Order on or before the applicable Bar Date will be forever barred, estopped,

 and enjoined from asserting such Claim—including any Sexual Abuse Claim—against USAG,




                                               12
Case 18-09108-RLM-11         Doc 230      Filed 01/31/19     EOD 01/31/19 23:12:36          Pg 13 of 25



 and USAG and its property will be forever discharged from any and all indebtedness or liability

 with respect to or arising from that Claim. Moreover, such creditor will be prohibited from

 (a) voting on any chapter 11 plan filed in this chapter 11 case on account of such Claim, and

 (b) participating in any distribution in this chapter 11 case on account of such Claim.

 IV.    Notice Procedures.

        34.     As part of the Debtor’s efforts to obtain a fresh start, and subject to any plan of

 reorganization, the Debtor must ensure that additional claims will not be brought against the

 reorganized USAG after its exit from chapter 11. Accordingly, the Debtor proposes the noticing

 protocol set forth below, which is designed to ensure that all persons or entities believing they have

 a Claim are afforded the opportunity to appear and be heard.

        A.      Notice Of The General Bar Date And Governmental Bar Date.

        35.     At least sixty (60) days prior to the General Bar Date, the Debtor shall serve the

 parties listed below, by United States mail, first-class postage prepaid, the General Bar Date

 Notice, substantially in the form attached here to as Exhibit D, and a Personalized Proof of Claim

 Form (collectively, the “General Bar Date Notice Package”). Among other things, the General

 Bar Date Notice Package shall: (a) identify the General Bar Date, the Sexual Abuse Claims Bar

 Date, the Governmental Bar Date, the Amended Schedules Bar Date, and the Rejection Bar Date;

 (b) include detailed procedures for submitting timely and accurate Proofs of Claim; (c) list the

 parties who are not required to submit Proofs of Claim; (d) describe the consequences of failing to

 submit Proofs of Claim in accordance with the Proposed Bar Date Order; (e) provide creditors

 with the name and telephone number of the Claims Agent, where questions may be addressed and

 from whom additional information may be obtained; and (f) notify creditors that their Claims must

 be filed with original signatures (including of an authorized agent) or submitted via the Claims




                                                  13
Case 18-09108-RLM-11          Doc 230   Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 14 of 25



 Agent’s website, and that facsimile or e-mail filings of Proofs of Claim are not acceptable and are

 not valid for any purpose.

        36.     With the assistance of the Claims Agent, USAG will serve the General Bar Date

 Notice Package upon:

                a. the U.S. Trustee for the Southern District of Indiana;

                b. counsel to the Sexual Abuse Survivors’ Committee;

                c. any persons or entities that have requested notice of the proceedings in this
                   chapter 11 case pursuant to Bankruptcy Rule 2002;

                d. all persons or entities that have submitted Proofs of Claim against USAG;

                e. all known creditors and other known holders of potential Claims against USAG,
                   including all persons or entities listed in the Schedules for which USAG has
                   addresses;

                f. all parties to executory contracts and unexpired leases of USAG;

                g. all parties to litigation with USAG and their counsel (if known);

                h. the United States Olympic Committee;

                i. the United States Attorney for the Southern District of Indiana;

                j. the Internal Revenue Service for the Southern District of Indiana;

                k. the Indiana Attorney General’s office; and,

                l. any additional persons and entities as deemed appropriate by USAG; provided,
                   however, that the General Bar Date Notice Package will not be sent to
                   Survivors, as Survivors will be sent the Sexual Abuse Claims Bar Date
                   Notice Package (as defined below).

        37.     The Debtor also intends to provide notice of all the Bar Dates by publication to

 ensure that every potential claimant receives adequate notice thereof. Specifically, the Debtor

 proposes to publish the Publication Notice, substantially in the form attached hereto as Exhibit F,

 on one occasion in each of The New York Times (National Edition) and USA Today (National

 Edition), at least 28 days prior to the General Bar Date and the Sexual Abuse Claims Bar Date.


                                                 14
Case 18-09108-RLM-11         Doc 230     Filed 01/31/19      EOD 01/31/19 23:12:36         Pg 15 of 25



        B.      Notice Of The Sexual Abuse Claims Bar Date.

        38.     The privacy considerations of Survivors asserting Sexual Abuse Claims warrant

 special notice procedures for the Sexual Abuse Claims Bar Date. Through the means set forth

 below, the Debtor proposes to make the following available to the public: (i) the Sexual Abuse

 Claims Bar Date Notice, substantially in the form attached hereto as Exhibit E; (ii) a Sexual Abuse

 Proof of Claim Form; and (iii) the Proposed Bar Date Order (collectively, the “Sexual Abuse

 Claims Bar Date Notice Package” and with the General Bar Date Notice Package, the “Bar Date

 Notice Packages”).

        39.     Among other things, the Sexual Abuse Claims Bar Date Notice Package shall:

 (a) identify the Sexual Abuse Claims Bar Date; (b) include detailed procedures for submitting a

 timely and accurate Sexual Abuse Proof of Claim; (c) describe the Confidentiality Protocol; (d)

 identify the consequences of failing to submit a Sexual Abuse Proof of Claim Form in accordance

 with the Proposed Bar Date Order, (e) provide Survivors with the name and telephone number of

 the Claims Agent where questions may be addressed and from whom additional information may

 be obtained; (f) notify Survivors that their Claims must be filed with original signatures (including

 of an authorized agent) or submitted via the Claims Agent’s website, and that facsimile or e-mail

 filings of Sexual Abuse Proof of Claim Forms are not acceptable and are not valid for any purpose;

 and (e) notify Survivors that, to the extent they have a claim other than a Sexual Abuse Claim,

 they should assert that claim in a separate Proof of Claim form and subject to the otherwise

 applicable procedures.

        40.     At least 60 days prior to the Sexual Abuse Claims Bar Date, the Debtor shall

 provide notice thereof by serving by United States mail, first-class postage prepaid, the Sexual

 Abuse Claims Bar Date Notice Package on known Survivors (to the extent a mailing address is

 reasonably available) and/or to counsel who have appeared for such known Survivors who:


                                                  15
Case 18-09108-RLM-11         Doc 230      Filed 01/31/19      EOD 01/31/19 23:12:36         Pg 16 of 25



 (a) filed, or threatened to file, lawsuits against the Debtor, alleging they were abused; (b) contacted

 the Debtor to report that they were survivors of abuse, whether or not the individual’s claim was

 considered to be substantiated and regardless of whether the report was written or verbal;

 (c) entered into a settlement agreement with the Debtor stemming from allegations of abuse; or

 (d) received payment from the Debtor as a result of an allegation of abuse.

        41.     The Debtor intends to provide further notice of the Sexual Abuse Claims Bar Date

 by taking the following measures:

                a.      Upon entry of the Proposed Bar Date Order, the Debtor will cause the
                        Claims Agent to post component parts of the Sexual Abuse Claims Bar Date
                        Notice       Package      on        the       case      website      at:
                        https://omnimgt.com/usagymnastics;

                b.      Upon entry of the Proposed Bar Date Order the Debtor will post the Sexual
                        Abuse Claims Bar Date Notice Package on its website at: www.usagym.org,
                        on its Facebook page at: https://www.facebook.com/USAGymnastics/, and
                        on its Twitter feed at: https://twitter.com/USAGym;

                c.      The Debtor will maintain a toll free number which may be used by
                        Survivors to ask questions or obtain copies of the Sexual Abuse Claims Bar
                        Date Notice Package or parts thereof;

                d.      Within one week of the service of the Sexual Abuse Claims Bar Date Notice
                        Package, the Debtor will mail a copy of the Sexual Abuse Claims Bar Date
                        Notice to each gymnasium or similar facility that is a member of, or
                        affiliated with, USAG. The Debtor shall include in such mailing a letter
                        from USAG requesting that the gymnasium or facility give notice to its
                        members of the Sexual Abuse Claims Bar Date Notice Package; and,

                e.      As set forth above, USAG also intends to provide notice of the Sexual
                        Abuse Claims Bar Date by publication on one occasion in each of The New
                        York Times (National Edition) and USA Today (National Edition), at least
                        28 days prior to the Sexual Abuse Claims Bar Date.

                                                 ***

        42.     In the Debtor’s judgment, the notice procedures described above are likely to reach

 the widest possible audience of creditors who may not otherwise have notice of the Debtor’s case.

 Further, the Sexual Abuse Claims Bar Date Notice Package will provide Survivors with sufficient


                                                   16
Case 18-09108-RLM-11         Doc 230      Filed 01/31/19      EOD 01/31/19 23:12:36         Pg 17 of 25



 information to file properly prepared and executed Proofs of Claim in a timely manner, while

 simultaneously protecting their confidentiality.

                                       RELIEF REQUESTED

        43.     By this Motion, the Debtor seeks entry of an order, pursuant to sections 501 and

 502 of the Bankruptcy Code and Bankruptcy Rules 2002(a), 3001, 3002, and 3003, (i) setting

 deadlines by which creditors must submit Proofs of Claim in this chapter 11 case; (ii) approving

 the proposed Proof of Claim Forms; (iii) approving procedures for maintaining the confidentiality

 of submitted Sexual Abuse Proof of Claim Forms; (iv) approving the form and manner of the

 proposed notices of the Bar Dates; and (v) approving the form of the Publication Notice.

                                        BASIS FOR RELIEF

 I.     The Proposed Bar Dates Should Be Approved.

        44.     Generally, claimants must submit a proof of claim to assert a claim in a bankruptcy

 case. See 11 U.S.C. § 501(a). Bankruptcy Rule 3003 further provides, in relevant part, that “[t]he

 court shall fix . . . the time within which proofs of claim . . . may be filed.” Fed. R. Bankr. P.

 3003(c)(3). Bar dates for submitting Proofs of Claim serve “the important purpose of enabling the

 parties to a bankruptcy case to identify with reasonable promptness the identity of those making

 claims against the bankruptcy estate and the general amount of the claims, a necessary step in

 achieving the goal of successful reorganization.” In re Kmart Corp., 381 F.3d 709, 715 (7th Cir.

 2004) (citing In re Hooker Invs., Inc., 937 F.2d 833, 840 (2d Cir. 1991)); see also In re J.S. II,

 L.L.C., 397 B.R. 383, 389 (Bankr. N.D. Ill. 2008). Indeed, prolonged uncertainty regarding the

 aggregate liabilities of the bankruptcy estate might delay or derail the development of a feasible

 plan of reorganization, to the detriment of all creditors and parties in interest. See In re Kmart, 381

 F.3d at 715 (noting that, without bar dates, “the institutional means of ensuring the sound

 administration of the bankruptcy estate would be undermined”); accord In re Waterman S.S. Corp.,


                                                    17
Case 18-09108-RLM-11          Doc 230      Filed 01/31/19      EOD 01/31/19 23:12:36          Pg 18 of 25



 59 B.R. 724, 726 (Bankr. S.D.N.Y. 1986) (“Absent the setting of a bar date, a Chapter 11 case

 could not be administered to a conclusion.”).

         45.     Courts within this district recognize the importance of setting bar dates and

 routinely enter orders setting bar dates. See, e.g., In re Buehler, Inc., Case No. 18-91574-BHL-11,

 ECF No. 106 (Bankr. S.D. Ind. Nov. 15, 2018); In re Red Rose Transportation, Inc., Case No. 18-

 02739-JJG-11, ECF No. 59 (Bankr. S.D. Ind. Aug. 31, 2018); In re Bowman Dairy Farms LLC,

 Case No. 17-06475-JMC-11, ECF No. 53 (Bankr. S.D. Ind. Oct. 31, 2017); In re Triple S Tire Co.,

 Inc., Case No. 15-00107-JMC-11, ECF No. 271 (Bankr. S.D. Ind. Sept. 18, 2015); In re Monroe

 Hospital, LLC, Case No. 14-07417-JMC-11, ECF No. 135 (Bankr. S.D. Ind. Sept. 26, 2014); In re

 Saint Catherine Hospital of Indiana, LLC, Case No. 12-91316-BHL-11, ECF No. 180 (Bankr. S.D.

 Ind. Oct. 1, 2012); In re Jerry G. Wise & Debra L. Wise, Case No. 11-06757-RLM-11, ECF No.

 127 (Bankr. S.D. Ind. Mar. 19, 2012); In re Castleton Plaza, LP, Case No. 11-01444-BHL-11,

 ECF No. 67 (Bankr. S.D. Ind. June 8, 2011).

         46.     To ensure that USAG is able to equitably determine the rights of and allocate

 recoveries to Survivors and confirm and consummate a chapter 11 plan, USAG requires accurate

 information regarding the nature, validity, amount, and status of all Claims that will be asserted

 against its estate in this chapter 11 case. Given the sheer number of potential claimants, it is critical

 that USAG begins the claims analysis and reconciliation process as soon as possible. In particular,

 USAG cannot effectively negotiate with its insurers and prepare a plan of reorganization until the

 universe of Sexual Abuse Claims asserted against it is known with greater certainty. Fixing the

 Bar Dates as proposed herein will help USAG accomplish the foregoing objectives.

         47.     The Bar Dates also comply with applicable provisions of the Bankruptcy Code and,

 as a result, should be approved. First, the General Bar Date and the Sexual Abuse Claims Bar Date




                                                    18
Case 18-09108-RLM-11        Doc 230      Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 19 of 25



 will be 60 days after USAG provides notice to claimants of the applicable Bar Dates. See Fed. R.

 Bankr. P. 2002(a)(7) (requiring, at a minimum, 21 days’ notice of a bar date). Second, the

 Governmental Bar Date is 180 days after the Petition Date in accordance with section 502(b)(9)

 of the Bankruptcy Code. See 11 U.S.C. § 502(b)(9). Third, the Rejection Bar Date and Amended

 Schedules Bar Dates are necessary to provide USAG with flexibility to handle situations in which

 a creditor’s claim status may change during this chapter 11 case (such as in the event of contract

 or lease rejections) or to ensure that creditors receive proper notice and an opportunity to assert

 updated claims. Accordingly, USAG requests the Court establish the Bar Dates as set forth above.

 II.    The Proposed Procedures For Submitting Proofs Of Claim Should Be Approved.

        48.     USAG has worked to design claims procedures that both provide full notice and

 clear instructions to claimants and also allow this chapter 11 case to move forward quickly with a

 minimum of administrative expense and delay.

        49.     The proposed procedures provide easily understandable instructions for submitting

 Proofs of Claim. These procedures will help claimants file clear and correct Proofs of Claim,

 which will avoid unnecessary expense and delay in the claims reconciliation process, to the benefit

 of all parties in interest. For example, the proposed Personalized Proof of Claim Form will provide

 useful information to scheduled creditors regarding how their claims are reflected in the Schedules,

 streamlining the claims analysis process. Indeed, USAG believes that using the Personalized Proof

 of Claim Form will result in a claims reconciliation process that is less burdensome, costly, and

 time-consuming, which will enhance recoveries for all creditors.

        50.     In addition, the Debtor submits that the proposed Sexual Abuse Proof of Claim

 Form is appropriate under the circumstances of this case. The Sexual Abuse Proof of Claim Form

 will allow the Debtor to receive the information necessary to evaluate Sexual Abuse Claims.




                                                 19
Case 18-09108-RLM-11        Doc 230      Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 20 of 25



          51.   It is well established that the Court has the authority to authorize the modification

 of Official Bankruptcy Forms. See In re A.H. Robins Co., 862 F.2d 1092 (4th Cir. 1988); In re

 Eagle-Picher Indus., Inc., 158 B.R. 713, 716 (Bankr. S.D. Ohio 1993). While Bankruptcy Rule

 3001(a) provides that “[a] proof of claim shall conform substantially to the appropriate Official

 Form,” Bankruptcy Rule 9009 authorizes appropriate and necessary alterations to the Official

 Forms:

                the Official Forms prescribed by the Judicial Conference of the
                United States shall be observed and used with alterations as may be
                appropriate. Forms may be combined and their contents rearranged
                to permit economies in their use. The Director of the Administrative
                Office of the United States Courts may issue additional forms under
                the Code. The forms shall be construed to be consistent with these
                rules and the Code.

 Fed. R. Bankr. P. 9009 (emphasis supplied).

          52.   Similar forms have been approved in cases involving the assertion of claims arising

 from sexual abuse. See, e.g., In re Roman Catholic Bishop of Great Falls Montana, No. 17-60271-

 JDP (Bankr. Mont. Apr. 27, 2017); In re Roman Catholic Church of the Diocese of Gallup, New

 Mexico, No. 13-13676-T11 (Bankr. N.M. Apr. 11, 2014); In re Christian Brothers’ Institute, No.

 11-22820 (RDD) (Bankr. S.D.N.Y. Feb. 10, 2012); In re Catholic Diocese of Wilmington, Inc.,

 Case No. 09-13560 (Bankr. D. Del. Feb. 1, 2010); In re Roman Catholic Church of the Diocese of

 Tucson, Case No. 04-04721 (Bankr. D. Ariz. Nov. 5, 2004); In re Catholic Bishop of Northern

 Alaska, Case No. 08-00110 (Bankr D. Ala. May 30, 2008); In re Diocese of Davenport, Case No.

 06-02229 (Bankr. S.D. Iowa Mar. 16, 2007); In re the Roman Catholic Bishop of San Diego, Case

 No. 07-00939 (Bankr. S.D. Cal. Aug, 20, 2007).

          53.   Given that the Debtor and its insurers require certain information to assess the

 Sexual Abuse Claims that would not be provided if Survivors utilized the Official Forms, the

 Debtor seeks the Court’s approval of the proposed Sexual Abuse Proof of Claim Form.


                                                 20
Case 18-09108-RLM-11         Doc 230     Filed 01/31/19     EOD 01/31/19 23:12:36         Pg 21 of 25



        54.     The Confidentiality Protocol is also necessary and appropriate under the

 circumstances of this case. The Debtor is sensitive to the issues that may arise for a Survivor

 asserting a claim against the Debtor’s estate. No Survivor should have to choose between filing a

 Sexual Abuse Claim and keeping the circumstances of his or her experiences confidential. The

 Debtor is focused on allocating and distributing insurance proceeds to Survivors holding allowed

 claims as fully and equitably as possible, and so encourages all Survivors to come forward with

 their Sexual Abuse Claims. To that end, the Debtor requests that the Confidentiality Protocol also

 be approved.

 III.   The Proposed Notice Packages Satisfy Due Process Requirements.

        55.     Bankruptcy Rule 2002(a) requires that USAG provide claimants at least 21-days’

 notice by mail of the time fixed for submitting Proofs of Claim pursuant to Bankruptcy Rule

 3003(c). See Fed. R. Bankr. P. 2002(a)(7). In addition, Bankruptcy Rule 2002(l) provides that the

 Bankruptcy Court may order notice by publication if it finds that notice by mail is impractical or

 that it is desirable to supplement other notice. See Fed. R. Bankr. P. 2002(l). Bankruptcy Rule 9008

 also provides that the Bankruptcy Court shall determine the form and manner of any publication

 notice, the newspapers used, and the frequency of publication. See Fed. R. Bankr. P. 9008.

        56.     To satisfy the requirements of due process, notice of the Bar Dates must be

 reasonably calculated to apprise interested persons of the deadlines for filing Proofs of Claim. See

 Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Whether notice is

 reasonable or adequate depends on whether a creditor is known or unknown to the debtor. See

 Fogel v. Zell, 221 F.3d 955, 963 (7th Cir. 2000) (citing Matter of Chicago, Milwaukee, St. Paul,

 & Pacific R. Co., 974 F.2d 775, 788 (7th Cir. 1992)).

        57.     When a creditor is known to the debtor, due process requires that the debtor take

 reasonable steps, such as direct mailing, to provide actual notice of the deadline for submitting


                                                 21
Case 18-09108-RLM-11         Doc 230      Filed 01/31/19      EOD 01/31/19 23:12:36         Pg 22 of 25



 proofs of claim. See, e.g., Zell, 221 F.3d at 963 (noting that, if a creditor’s “name and address are

 reasonably ascertainable, he is entitled to have [bar date] information sent directly to him”); In re

 Grand Pier Center LLC v. ATC Group Servs., Inc., Case Nos. 03-C-7767, 05-C-1156, 2007 WL

 2973829, at *5 (N.D. Ill. Oct. 9, 2007) (“for a known or ‘reasonably ascertainable’ creditor, means

 reasonably calculated to provide actual notice (such as notice by mail) are typically required”)

 (quoting Tulsa Professional Collections Servs., Inc. v. Pope, 485 U.S. 478, 490 (1988)).

        58.     When a creditor is unknown to the debtor, due process requires only that the debtor

 take reasonable steps, such as notice by publication, to provide constructive notice of the deadline

 for submitting proofs of claim. See, e.g., Zell, 221 F.3d at 963 (noting that, if a creditor’s identity

 is unknown to a debtor and not readily ascertainable, “publication of [bar date] information in the

 newspaper or other periodical that he's most likely to see is permitted”); Grand Pier Center, 2007

 WL 2973829, at *5 (“For an unknown creditor, appropriate publication notice ‘can suffice’”)

 (quoting Tulsa, 485 U.S. at 490)).

        59.     Debtors are not required to publish notice in an excessive number of publications.

 See, e.g., Zell, 221 F.3d at 963 (identifying cost as an appropriate consideration in designing a

 notice program that complies with due process); Grand Pier Center, 2007 WL 2973829, at *5

 (“Precedent teaches that ‘reasonable diligence,’ as one naturally would expect, does not require

 ‘impracticable and extended searches,’ and what is reasonable depends on the facts of each case”)

 (quoting Mullane, 339 U.S. at 317) (internal citations omitted); In re Residential Capital, LLC,

 Case No. 12-12020 (MG), 2015 WL 2256683, at *6 (Bankr. S.D.N.Y. May 11, 2015) (“The proper

 inquiry in evaluating notice is whether the party giving notice acted reasonably in selecting means

 likely to inform persons affected, not whether each person actually received notice”) (citing In re

 Best Prods., Inc., 140 B.R. 353, 357–58 (Bankr. S.D.N.Y. 1992)).




                                                   22
Case 18-09108-RLM-11          Doc 230      Filed 01/31/19        EOD 01/31/19 23:12:36       Pg 23 of 25



         60.     To provide creditors, including Survivors, known to USAG with actual notice of

 the Bar Dates proposed herein, USAG proposes to serve, by mail, the Bar Date Notice Packages

 at least 60 days in advance of the applicable Bar Dates upon persons and entities identified as

 potential claimants after a thorough review of USAG’s books and records.

         61.     After the initial mailings of the Bar Date Notice Packages, USAG may, in its

 discretion, make supplemental mailings of notices, including in the event that: (a) notices are
                                                             3
 returned by the post office with forwarding addresses; (b) certain parties acting on behalf of

 parties in interest decline to pass along notices to these parties and instead provide their names and

 addresses to USAG for direct mailing; and (c) additional potential claimants become known to

 USAG. Under these and any other analogous circumstances, USAG requests that the Bankruptcy

 Court permit it to make supplemental mailings of the Bar Date Notice Packages at any time up to

 21 days in advance of the applicable Bar Date, with any such mailings deemed timely and the

 applicable Bar Date being enforced against the relevant creditors.

         62.     To provide creditors, including Survivors, unknown to USAG with constructive

 notice of the Bar Dates proposed herein, USAG proposes to publish the Publication Notice on one

 occasion in each of The New York Times (National Edition) and USA Today (National Edition),

 at least 28 days prior to the General Bar Date and the Sexual Abuse Claims Bar Date. USAG also

 proposes to provide notice of the Sexual Abuse Claims Bar Date on its website and social media,

 by sending the Sexual Abuse Claims Bar Date Notice to all USAG-affiliated gymnasiums and

 facilities, and by posting the Sexual Abuse Claims Bar Date Notice on the website maintained by

 its Claims Agent.



 3
   However, if notices are returned as “return to sender” without a forwarding address, USAG respectfully
 requests that it should not be required to mail additional notices to such creditors.


                                                   23
Case 18-09108-RLM-11          Doc 230      Filed 01/31/19     EOD 01/31/19 23:12:36          Pg 24 of 25



        63.     The Debtor submits that the Bar Date Notice Packages and the Publication Notice

 as proposed herein are “reasonably calculated, under all the circumstances, to apprise interested

 parties” of the Bar Dates and claims procedures “and afford them an opportunity to present their

 objections.” In re Envirodyne Indus., Inc., 206 B.R. 468, 473 (Bankr. N.D. Ill. 1997) (quoting

 Mullane, 339 U.S. at 313).

        64.     Accordingly, USAG respectfully requests that the Court determine that the

 proposed Bar Date Notice Packages and Publication Notice, and mailing and publication thereof,

 provide good, adequate, and due notice to all potential claimants of their rights and obligations in

 connection with claims they may assert against the Debtor’s estate in this case. Upon the mailing

 and publication of the Bar Date Notice Packages and Publication Notice, all of the Debtor’s known

 and unknown creditors and Survivors should be deemed bound by the Bar Dates and claims

 procedures proposed herein.

                                   RESERVATION OF RIGHTS

        65.     The Debtor reserves its right to object to any claim or proof of claim on any ground,

 including, but not limited to, the passing of the applicable statutes of limitations. The Debtor

 reserves it right to dispute, or to assert offsets or defenses to, any claim reflected on the Schedules,

 or any amendments thereto, as to amount, liability, classification, or otherwise, and to subsequently

 designate any claim as disputed, contingent, unliquidated, or undetermined.

                                               NOTICE

        66.     The Debtor will provide notice of this Motion in accordance with the Order

 Granting Debtor’s Motion For Order Establishing Certain Notice, Case Management, And

 Administrative Procedures [Dkt. 213]. In light of the nature of the relief requested herein, the

 Debtor submits that no other or further notice is necessary.




                                                   24
Case 18-09108-RLM-11         Doc 230      Filed 01/31/19     EOD 01/31/19 23:12:36          Pg 25 of 25



        WHEREFORE, the Debtor respectfully requests that the Court enter the order substantially

 in the form attached hereto as Exhibit A, granting the relief requested herein and such further relief

 as is just and proper.

 Dated: January 31, 2019                               Respectfully submitted,


                                                       JENNER & BLOCK LLP

                                                       By: /s/ Catherine Steege
                                                       Catherine L. Steege (admitted pro hac vice)
                                                       Dean N. Panos (admitted pro hac vice)
                                                       Melissa M. Root (#24230-49)
                                                       353 N. Clark Street
                                                       Chicago, Illinois 60654
                                                       (312) 222-9350
                                                       csteege@jenner.com
                                                       dpanos@jenner.com
                                                       mroot@jenner.com
                                                       Counsel for the Debtor




                                                  25
